Filed 1/28/14
                                CERTIFIED FOR PUBLICATION




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA


                                 THIRD APPELLATE DISTRICT


                                           ----




JOHN LARKIN,                                                    C065891

                  Petitioner,                               (WCAB Case No.
                                                             ADJ7191871)
        v.

WORKERS’ COMPENSATION APPEALS BOARD
and THE CITY OF MARYSVILLE,

                  Respondents.




      ORIGINAL PROCEEDING: petition for writ of review. Writ of review issued
and order denying reconsideration affirmed.

      Mastagni, Holstedt, Amick, Miller & Johnsen, Gabriel R. Ullrich and Brian A.
Dixon for Petitioner.

        No appearance for Respondent Workers’ Compensation Appeals Board.

     Lenahan, Lee, Slater & Pearse and Gerald M. Lenahan for Respondent City of
Marysville.


                                            1
       The sole issue raised in this writ of review proceeding is whether the Workers’
Compensation Appeals Board (the Board) correctly determined that the benefits provided
under Labor Code section 4458.2 extend only to volunteer peace officers and not to
regularly sworn, salaried peace officers. (Further statutory references are to the Labor
Code unless otherwise designated.) We conclude the Board correctly determined that the
language of section 4458.2, when considered in light of the legislative scheme of which it
is a part and, in particular, section 3362, was intended to establish benefits for a discrete
group, volunteer peace officers, and cannot be applied to enhance benefits for peace
officers generally. We reject petitioner’s arguments to the contrary and affirm the
Board’s order.
    RELEVANT FACTUAL BACKGROUND AND PROCEDURAL HISTORY
       In the course of his employment as a police officer for the City of Marysville,
petitioner John Larkin sustained injuries to his neck, right shoulder, left upper thigh, face,
right biceps, and nose. The only issues at trial were Larkin’s claim to temporary
disability payments, the appropriate earnings rate, and the applicability of section 4458.2.
       Following an expedited hearing, the workers’ compensation judge (WCJ) found
that sections 4458.2 and 3362 applied only to active volunteer peace officers, not
regularly sworn, salaried peace officers, and therefore did not apply to Larkin.
       Larkin petitioned the Board for reconsideration of the decision, contending the
plain language of the statutes entitled industrially injured peace officers to temporary
disability payments at the maximum rate. The Board agreed with the reasoning of the
WCJ and denied the petition for reconsideration. Defendant’s petition for writ of review
followed. We granted review and now affirm the Board’s decision.




                                              2
                                        DISCUSSION
       In this case, there are no material facts in dispute; the issue presents a pure
question of law. Statutory interpretation claims are reviewable by this court de novo.
However, “[i]t is well established that contemporaneous construction of a statute by the
agency charged with its enforcement and interpretation, while not necessarily controlling,
is of great weight; and courts will not depart from such construction unless it is clearly
erroneous or unauthorized. [Citations.]” (Dickey v. Workers’ Comp. Appeals Bd. (1990)
224 Cal. App. 3d 1460, 1463-1464 (Dickey).)
       “In interpreting statutes, if the ‘language is clear and unambiguous there is no need
for construction, nor is it necessary to resort to indicia of the intent of the
Legislature . . . .’ (Lungren v. Deukmejian (1988) 45 Cal. 3d 727, 735 [248 Cal. Rptr. 115,
755 P.2d 299].) However, this ‘ “plain meaning” rule does not prohibit a court from
determining whether the literal meaning of a statute comports with its purpose or whether
such a construction of one provision is consistent with other provisions of the statute.’
(Ibid.) We must strive to harmonize ‘provisions relating to the same subject matter . . . to
the extent possible.’ (Ibid.) Therefore, ‘[t]he intent prevails over the letter, and the letter
will, if possible, be so read as to conform to the spirit of the act.’ (Ibid.)” (Rehman v.
Department of Motor Vehicles (2009) 178 Cal. App. 4th 581, 586 (Rehman).)
       “ ‘The literal meaning of the words of a statute may be disregarded to avoid
absurd results or to give effect to manifest purposes that, in light of the statute’s
legislative history, appear from its provisions considered as a whole.’ (Silver v. Brown
(1966) 63 Cal. 2d 841, 845 [48 Cal. Rptr. 609, 409 P.2d 689].)” (Rehman, supra,
178 Cal.App.4th at p. 587.) In such circumstances, “we apply reason and practicality,
and interpret the statute in accord with common sense and justice, and to avoid an absurd
result. [Citations.]” (Kono v. Meeker (2011) 196 Cal. App. 4th 81, 87-88.) “Such a result
is appropriate here, particularly when we look to the legislative purposes of these
statutes.” (Rehman, at p. 587.)

                                               3
       As relevant to this case, section 4458.2 provides: “If an active peace officer of
any department as described in Section 3362 suffers injury or death while in the
performance of his or her duties as a peace officer, . . . then, irrespective of his or her
remuneration from this or other employment or from both, his or her average weekly
earnings for the purposes of determining temporary disability indemnity and permanent
disability indemnity shall be taken at the maximum fixed for each, respectively, in
Section 4453.” Section 3362 provides: “Each male or female member registered as an
active policeman or policewoman of any regularly organized police department having
official recognition and full or partial support of the government of the county, city, town
or district in which such police department is located, shall, upon the adoption of a
resolution by the governing body of the county, city, town or district so declaring, be
deemed an employee of such county, city, town or district for the purpose of this division
and shall be entitled to receive compensation from such county, city, town or district in
accordance with the provisions thereof.”
       Larkin takes the plain language of these statutes and interprets them to mean that
an active police officer is entitled to temporary disability at the maximum rate,
irrespective of his actual wages. This would be an absurd result.
       Section 3362 is contained in chapter 2, article 2 of the Labor Code, entitled
“Employees.” This article contains statutory provisions defining employees for purposes
of entitlement to workers’ compensation benefits and setting out excluded categories,
such as volunteers (§ 3352) and independent contractors (§ 3353). An “ ‘[e]mployee’
means every person in the service of an employer under any appointment or contract of
hire . . . .” (§ 3351.) There is no dispute that Larkin, as an active duty peace officer,
came within this definition of employee and was entitled to workers’ compensation
benefits. As such, there is no reason to have a special statute deeming an active duty
peace officer to be an employee.



                                               4
       Article 2 goes on to delineate certain workers who would not ordinarily be
considered employees and indicates they shall be deemed employees for purposes of
entitlement to workers’ compensation benefits. These workers include volunteer
firefighters (§ 3361), volunteer members of a sheriff’s reserve (§ 3364), and those who
assist law enforcement and firefighters at the request of a public officer or employee
(§§ 3365, 3366, 3367). Under these statutes, volunteers to public safety agencies are all
treated the same way: they are deemed employees of the agency and awarded temporary
disability at the maximum rate.
       The policy underlying these statutes is to encourage public service to these
agencies by providing maximum benefits to volunteers injured in providing such service.
(See Dickey, supra, 224 Cal.App.3d at pp. 1464-1465.) In Meredith v. Workers’ Comp.
Appeals Bd. (1977) 19 Cal. 3d 777, 781-782, in the context of an identical statute
regarding volunteer firefighters, the Supreme Court recognized these fictitious earnings
were created by the Legislature as it was “ ‘[c]ognizant of the public service provided by
the volunteer civilian firefighter and the potential loss of his earnings from other
employment [and] determined that the usual benefit schedules should not apply but that a
fictitious earnings component should be used. The liberal disability compensation
program not only serves to counterbalance any sacrifice of earning power made to engage
in firefighting activity, but also provides an incentive to engage in an important public
service.’ ” The same policy considerations apply to providing these fictitious earnings
for volunteer peace officers.
       Larkin’s interpretation of the statutes would leave volunteer peace officers without
any recourse should they be injured during their voluntary public service. They would
not be entitled to any workers’ compensation benefits, as they would not be deemed
employees. Not only would this punish them for their service, it would leave such
volunteers in a markedly different position than volunteers of other public safety
agencies. This cannot be what the Legislature intended. Accordingly, to give effect to

                                              5
the statutory policy underlying these statutes, we find that sections 4458.2 and 3362
apply to volunteer peace officers only.
                                     DISPOSITION
       The Board’s order denying reconsideration is affirmed. Each party shall bear its
own costs in this original proceeding.



                                                           RAYE              , P. J.



We concur:



         HULL               , J.



         ROBIE              , J.




                                            6